Citation Nr: 0123508	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation based on the need of the veteran's spouse for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon which denied the veteran's claim for an 
increased rate of special monthly compensation based on the 
need of the veteran's spouse for regular aid and attendance 
and his claim for disability compensation for epilepsy 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 
and Supp. 2001).  In an August 2000 rating decision the claim 
for disability compensation for epilepsy pursuant to the 
provisions of 38 U.S.C.A. § 1151 was granted.


FINDING OF FACT

The veteran's spouse does not require assistance on a regular 
basis and is able to protect herself from the hazards of her 
everyday environment.


CONCLUSION OF LAW

The criteria for entitlement to an increased rate of special 
monthly compensation based on the need of the veteran's 
spouse for regular aid and attendance are not met.  38 
U.S.C.A. §§ 1115(1)(E), 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.351(a)(2), 3.352(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rate of special monthly 
compensation based on the need of his spouse for regular aid 
and attendance.  The Board of Veterans' Appeals (Board) notes 
at the outset that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for an 
increased rate of special monthly compensation based on the 
need of the veteran's spouse for regular aid and attendance 
have been properly developed.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the veteran's claim, and 
the veteran has not identified any additional records which 
have not been obtained.  The Board notes that no further 
assistance to the veteran in acquiring evidence is required 
by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased rate of special monthly compensation based on the 
need of the veteran's spouse for regular aid and attendance 
as the RO has complied with the notice provisions of the VCAA 
and its implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an increased rate of special monthly compensation based 
on the need of the veteran's spouse for regular aid and 
attendance in the statement of the case issued during this 
appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased rate 
of special monthly compensation based on the need of the 
veteran's spouse for regular aid and attendance.  The Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.  There has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual Background

In a statement dated and received by the RO in June 1998, the 
veteran indicated, in pertinent part, that his wife took 
medication for a debilitating disease, has been on crutches, 
"once, in 1987 and incapacitated", and was confined to a 
chair for 3 days each month.  He further stated that his wife 
had severe cramps in her feet, required physical help to do 
any chores, and, while she was able to drive on many days, 
they never knew which days she would be incapacitated.  The 
veteran added that he and his wife were considering a 
permanent care person and that "work requiring constant 
strokes of the arms or duration of motor-muscle uses is not 
acceptable".

In a statement from the physician of the veteran's spouse, 
dated in June 1998, it was reported that she had carried the 
diagnosis of myasthenia gravis for the past twenty years and 
had been his patient for the past three years.  It was noted 
that the condition caused characteristic muscle weakness such 
that the more one used the muscle the weaker it got.  It was 
indicated that the disease was characterized by chronic 
weakness, some days worse then others.

The physician related that most days the veteran's spouse was 
able to perform her activities, although limited by having to 
pace herself.  It was stated that there were three to four 
days per month in which she could not do much more then stay 
in a recliner.  She had some trouble swallowing but was 
maintaining her weight.  On bad days she used a medicine to 
help overcome the neuromuscular blockade.  The medicine had 
its own side effects and she had learned to pace herself and 
adjust her activities such that she used it only sparingly.

The physician observed that myasthenia gravis was a seriously 
disabling disease and he was of the opinion that she had 
learned to cope with it quite well.  It was stated that she 
was not able to hold a regular job because of the 
unpredictability of her muscle weakness.  It was observed 
that she did a good job of taking care of herself.

Analysis

38 U.S.C.A. § 1115(1)(E) and 38 C.F.R. § 3.351(a)(2) provide, 
in pertinent part, that any veteran entitled to special 
monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114 (West 1991 and Supp. 2001), and whose 
disability is rated not less then 30 percent, shall be 
entitled to additional compensation on account of a spouse 
who is helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person.

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran's spouse is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the spouse is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the spouse is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

The Board observes that the spouse's own treating physician 
is of the opinion that, in spite of the seriousness of her 
condition, she has learned to cope quite well and does a good 
job of taking care of herself.  The veteran has contended and 
the physician has stated that an average of three to four 
days monthly she is limited to staying in a recliner.  
However, the physician also observed that on most days she is 
able to perform her activities and the veteran stated that on 
most days she can drive.

The Board has considered the statement of the veteran, who 
described his wife's limitations and essentially asserted 
that she required regular aid and attendance.  However, his 
contentions advanced on appeal, without competent clinical or 
historical corroboration, are considered to be of 
insufficient probative value to serve as a basis for a grant 
of an increased rate of special monthly compensation based on 
the need of the veteran's spouse for regular aid and 
attendance (see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)), particularly considering the competent medical 
evidence noted above wherein her physician opined that on 
most days she was able to perform her activities. 

Although the veteran's spouse is apparently unable to hold a 
job, she is nevertheless able to perform the activities of 
daily living the vast majority of the time and the Board 
concludes that she does not require the care or assistance 
from others on a regular basis to protect and assist her.  
Accordingly, she is not in need of regular aid and 
attendance.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. §§ 3.351, 
3.352(a).  As the evidence is not so evenly balanced, the 
doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rate of special monthly 
compensation based on the need of the veteran's spouse for 
regular aid and attendance is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

